Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/7/21, 12/17/21 was acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  This application discloses and claims only subject matter disclosed in prior application no 16/472590, filed 6/21/19, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11000760. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of the present application are merely broader in scope than that of U.S. Patent No. 11000760. Therefore, U.S. Patent No. 11000760 “invention” meets the limitations of the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroto Kawaguchi (JP2013-215507, see US Pub 2016/0239135 for translation).
	Re Claim 1,
	Hiroto discloses a controller comprising: 
	a frame having an annular shape, defining an annular axis extending in an extension direction and a central axis, about which the annular axis extends; a first operating member that is located on the frame; and a second operating member that is 
	wherein: the frame includes an interior space defining a circular space when viewed along the central axis, the first operating member is disposed on the frame on one side of central axis, and the second operating member is disposed on the frame on an opposite side of the central axis (Fig 1, 3-4, ¶¶0021-0022, 0036-0040, 0067-0068, 0072, 0074; as illustrated in Fig 1, two input units 10 are located opposite from each other).
	Re Claim 2,
	Hiroto discloses the frame defines a central region through which a user may pass his/her arm (Fig 1-2).
	Re Claim 4,
	Hiroto discloses the first operating member is movable in at least one of: (i) the extension direction of the frame, and (ii) a circumferential direction of the frame, where the circumferential direction extends about the annular axis (Fig 3-6, ¶¶0091-0093, 0098-0102).
	Re Claim 5,
	Hiroto discloses a third operating member provided on the frame, wherein the second operating member and the third operating member are disposed on the frame on a same side of the central axis, but on opposite sides of the annular axis (Fig 1, 3-4, ¶¶0021-0022, 0036-0040, 0067-0068, 0072, 0074).
	Re Claim 6,

	Re Claim 9,
	Hiroto discloses a sixth operating member that is located on the frame, wherein the sixth operating member is disposed on the outer peripheral surface of the frame on the opposite side of the central axis from the second operating member (Fig 1, 3-4, ¶¶0021-0022, 0036-0040, 0067-0068, 0072, 0074).

Allowable Subject Matter
Claims 3, 7-8, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON T YEN/Primary Examiner, Art Unit 3715